      Case 2:17-cr-00391-APG-VCF Document 104 Filed 02/18/21 Page 1 of 3

NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
STEVEN MYHRE
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6336

                                 UNITED STATES DISTRICT COURT
                                       District of Nevada


UNITED STATES OF AMERICA,            )            Case No. 2:17-CR-0391-APG-VCF-1
Plaintiff,                           )
                                     )
       v.                            )                     PETITION FOR ACTION
                                     )                     ON CONDITIONS OF
FREDRICK LEAVITT                     )                     PRETRIAL RELEASE
Defendant                            )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Jennifer Simone, Senior

U.S. Pretrial Services Officer. I have reviewed that Petition, and I concur in the recommended

action requested of the court.




    Dated this 18th day of February, 2021.

                                                          NICHOLAS A. TRUTANICH
                                                          United States Attorney


                                                          By     /S/
                                                               STEVEN MYHRE
                                                               Assistant U. S. Attorney
         Case 2:17-cr-00391-APG-VCF Document 104 Filed 02/18/21 Page 2 of 3




PS 8
(Revised 12/04)


                                  UNITED STATES DISTRICT COURT
                                              for the
                                       DISTRICT OF NEVADA

U.S.A. vs. FREDRICK LEAVITT                                   Docket No: 2:17-CR-0391-APG-VCF-1

                        Petition for Action on Conditions of Pretrial Release

         COMES NOW JENNIFER SIMONE, SENIOR U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant FREDRICK LEAVITT. The defendant initially
appeared on December 21, 2017, before U.S. Magistrate Judge C.W. Hoffman, Jr. and was
ordered released on a personal recognizance bond with the following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall surrender any passport and/or passport card to U.S. Pretrial Services
          or the supervising officer.
      3. The defendant shall not obtain a passport or passport card.
      4. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to Continental U.S.A.
      5. The defendant shall avoid all contact directly or indirectly with any person who is or may
          become a victim or potential witness in the investigation or prosecution, including but
          not limited to: current/former employees of LL Bradford, HRP Companies, and the Bureau
          of Reclamation.
      6. The defendant shall avoid all contact directly or indirectly with co-defendant(s) unless it
          is in the presence of counsel.
      7. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      8. The defendant shall submit to a mental health evaluation as directed by Pretrial Services
          or the supervising officer.
      9. The defendant shall participate in mental health treatment as directed by Pretrial Services
          or the supervising officer.
      10. The defendant shall pay all or part of the cost of the medical or psychiatric treatment
          program or evaluation based upon his/her ability to pay as determined by Pretrial Services
          or the supervising officer.
      11. The defendant may not renew pilot’s license and fly.
      12. Defendant may take a cruise in April of 2018.

On December 13, 2018, the defendant’s bond was modified, removing the defendant’s
conditions related to mental health treatment and adding a condition that the defendant may
conduct foreign travel without Court approval as long as the travel is pre-approved by Pretrial
Services and disclosed to government counsel in advance.
      Case 2:17-cr-00391-APG-VCF Document 104 Filed 02/18/21 Page 3 of 3

Respectfully presenting petition for action of Court and for cause as follows:

   1. Mr. Leavitt has complied with pretrial release conditions and supervision requirements
      since his release in December of 2017.

PRAYING THAT THE COURT WILL ORDER THAT THE DEFENDANT’S BOND BE MODIFIED,
REMOVING THE FOLLOWING CONDITION: THE DEFENDANT SHALL REPORT TO PRETRIAL
SERVICES.


 ORDER OF COURT                                     I declare under penalty of perjury that the
                                                    information herein is true and correct.
 Considered and ordered this ____ 18th day of       Executed on this 18th day of February, 2021.
 February, 2021 and ordered filed and made
 a part of the records in the above case.           Respectfully Submitted,



 ______________________________                     _____________________________
 Honorable Andrew P. Gordon                         Jennifer Simone
 U.S. District Judge                                Senior U.S. Pretrial Services Officer
                                                    Place: Las Vegas, Nevada
